Citation Nr: 0900957	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-35 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for palmar warts (claimed 
as a skin rash/condition), to include as a result of 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc. & The Veterans Coalition


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.  The veteran served in Korea from May 15, 1970 
to June 14, 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which, inter alia, denied 
service connection for palmar warts (claimed as a skin rash).  

The May 2005 rating decision also granted service connection 
for migraine headaches and assigned a 10 percent rating, and 
denied service connection for peripheral sensory neuropathy, 
hypertension (claimed as cardiovascular problems), 
gastroesophageal reflux disorder (GERD) with duodenitis 
(claimed as digestive problems), weakness in legs, joint 
problems, and arsenic poisoning.  The veteran appealed the 10 
percent rating fro migraine headaches, as well as the denials 
of service connection for GERD with duodenitis, palmar warts 
(claimed as skin rash), and joint problems.  In a January 
2006 rating decision, the RO increased the rating for 
migraine headaches to 30 percent.  In a September 2006 
statement of the case, the RO continued the 30 percent rating 
for migraine headaches, and denied service connection for 
GERD with duodenitis, palmar warts (claimed as skin rash), 
and joint problems.  

After the veteran perfected appeals with respect to all of 
the issues in the statement of the case, the RO issued a 
rating decision in November 2007 which granted a 50 percent 
rating for the veteran's migraine headaches, the maximum 
rating under the applicable diagnostic code.  Therefore, that 
issue is no longer on appeal.  The veteran was notified of 
this by letter dated on March 25, 2008.

Additionally, in a January 2008 typewritten letter from the 
veteran, he stated that he elects not to pursue his claim or 
to further appeal the issue regarding service connection for 
joint problems.  Therefore, this issue is considered 
withdrawn.  Finally, in a March 2008 typewritten letter, the 
veteran indicated his wish to withdraw his appeal for service 
connection for GERD with duodenitis.  As such, this issue is 
also considered withdrawn.  Therefore, the only issue 
currently before the Board is entitlement to service 
connection for palmar warts, also claimed as skin 
condition/rash.

The Board also notes that the veteran was scheduled for a 
Board hearing in November 2008.  However, in an October 2008 
letter, he requested to cancel the hearing.  He has not 
requested that the hearing be rescheduled.  Therefore, his 
request for such a hearing is considered withdrawn.


FINDINGS OF FACT

1. The veteran did not serve in Vietnam.

2.  The veteran served in Korea from May 15, 1970 to June 14, 
1971; he did not serve in the demilitarized zone in Korea at 
any time during the period from April 1968 to July 1969.

3.  There is no objective evidence showing that the veteran 
was exposed to Agent Orange while serving on active duty.  

4.  Palmar warts were not present in service and are not 
etiologically related to service.


CONCLUSION OF LAW

Palmar warts were not incurred in or aggravated by active 
service, nor may they be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in July 2004 and February 
2005, issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in a March 2006.  The claim was last readjudicated 
in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within a period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against this association.  38 U.S.C.A. 
§ 1116(b)(3).

Palmar warts, eczema, erythema multiforme, and dermatitis 
herpetiformis are not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of palmar warts, eczema, erythema multiforme, or 
dermatitis herpetiformis in humans.  See 38 C.F.R. 
§ 3.309(e).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea. DOD defoliated 
the fields of fire between the front line defensive positions 
and the south barrier fence.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DOD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e)(2006) will apply.  See MR21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that service connection is warranted for 
palmar warts because they were incurred in service, to 
include as a result of exposure to herbicides during service 
in Korea.  In an August 2004 letter, the veteran specifically 
stated that he developed skin blotches and lesions covering 
his hands, which were diagnosed as jungle rot.  He further 
stated that the U.S. Army doctors were unsure of the cause 
and, as a precaution, diagnosed the lesions as an allergic 
reaction to Penicillin.  In an August 2004 letter from the 
veteran's wife, she stated that within days of the veteran's 
return from Korea on June 14, 1971, the veteran suffered 
severe and painful lesions covering his hands and fingers.  
She further stated that the doctors were unable to diagnose 
the specific cause of the lesions, but the veteran still has 
pain and itching.  

In considering this claim on the merits, the Board concludes 
that service connection for palmar warts, claimed as skin 
condition/rash is not warranted.  In this regard the Board 
notes that the record does not reflect that the veteran 
served in country in Vietnam.  Nor is there any evidence that 
the veteran served in the demilitarized zone in Korea at any 
time during the period from April 1968 to July 1969.  
Furthermore, there is no evidence that the veteran was 
exposed to herbicides in service.  

As indicated above, neither the condition of palmar warts, 
nor any of the other various skin diagnoses the veteran has 
had, is not among the diseases specified in 38 U.S.C.A. § 
1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between exposure to an herbicide 
agent, and the occurrence of such conditions.  See 38 C.F.R. 
§ 3.309(e).  Therefore, service connection is not warranted 
for this claimed disability on a presumptive basis as a 
result of herbicide exposure.

With regard to the claim on a direct basis, service treatment 
records show that in December 1970 the veteran complained of 
papular erythema secondary to Ampicillin.  The December 14, 
1970 dermatology clinic note indicates that the veteran was 
on Ampicillin for two weeks.  One week later, three days 
before the veteran was seen in the clinic, he developed a 
pruritic papular eruption on both hands, elbows and knees, 
despite use of prescription Benadryl.  The impression was 
erythema multiforme from Ampicillin.  Predinsone was 
prescribed and the veteran was instructed to return as 
needed.  None of the other service treatment records indicate 
that the veteran was seen for a recurrence of this skin 
condition or any other skin rash/skin problems.  The December 
1971 separation examination and corresponding report of 
medical history note that the veteran had a skin disease 
secondary to Ampicillin.  

The post service medical evidence notes that in June 1974 the 
veteran was seen for recurrence of eczema.  A March 1988 a 
private medical record states that the veteran experiences 
eczema on his hands when taking Penicillin.  A January 2004 
private medical record from Dr. Bohm states that the veteran 
has a drug allergy to Penicillin.  

A March 2004 VA progress note indicates, "integument had 
rash."  A May 2004 VA follow-up note questions whether the 
veteran's rash was dermatitis herpetiformis or warts.  A 
November 2004 VA progress note states that the veteran had 
two skin tags on the left side of the abdomen.  The skin tags 
were removed.  

The report of an August 2004 VA examination notes that the 
veteran reported handling a lot of pesticides and Agent 
Orange like substances while serving in Korea.  He stated 
that when he returned from Korea he got a severe rash on his 
hands; however, it went away after a while.  He further 
stated that a small papular skin lesion type rash on his 
hands, which is often painful, still comes and goes.  He 
reported seeing no doctors regarding this condition.  He also 
reported using no medication because the rash goes away by 
itself.  Physical exam revealed two small papules on both 
hands in the finger area, but no other rash.  The papules 
were not inflamed and no other skin condition was noted.  The 
diagnosis was palmar wart.  

The VA examiner who conducted the August 2004 VA examination 
submitted an addendum in March 2005, which states that the 
veteran's claims file was reviewed, to include his service 
treatment records.  The examiner noted that the veteran had 
erythema multiforme in service, secondary to Ampicillin.  The 
examiner also noted that the veteran does not currently have 
any erythema multiforme and during the August 2004 exam the 
veteran did not have evidence of erythema multiforme or 
allergic dermatitis.  He only had a small wart like lesion, 
which the examiner opined has no connection to Ampicillin or 
allergy.  The VA examiner opined that the veteran's current 
skin condition is not related to his military service.  

An April 2005 VA progress note states that the dermatologic 
exam was positive.  The veteran had a rash, skin lesions, and 
pruritis.  

A January 2006 private medical record notes complaints of 
warts on the veteran's hands and knuckles, which cause him 
pain.  The veteran reported that he has had these for years 
and received treatment for such in the 1970s.  The diagnosis 
was papular warts. 

A June 2007 letter from B. A. DeCotiis, M.D., notes that the 
veteran described having a rash on his hands and elbows in 
the 1970s, at which time he was told that it was a reaction 
to Ampicillin.  However, despite avoiding all forms of 
Penicillin over the years, he still experiences periodic hand 
"warts" as a papular rash between his fingers, at least 
once or twice per year.  Based upon negative results from a 
Penicillin allergy test, Dr. DeCotiis stated that the veteran 
is not allergic to Penicillin.  Dr. DeCotiis concluded that 
it is questionable whether the veteran's rash in the 1970s 
was caused by Penicillin.  

A review of the evidence shows that the veteran had a papular 
rash in service which was characterized as a Penicillin 
allergy.  However, according to the June 2007 letter from Dr. 
DeCotiis, the etiology of such in-service rash has now been 
called into question.  Thus, while the veteran's in-service 
rash may or may not have been induced by a drug allergy, 
there is no evidence of a nexus between the current skin rash 
and the rash found in service.  In fact, the only medical 
opinion on point, that of the August 2004 VA examiner, weighs 
against the claim.  In a March 2005 addendum, the VA examiner 
opined that the veteran's current skin condition is not 
related to his military service.  

Additionally, the veteran's skin rash in service was 
diagnosed as erythema multiforme.  The post service medical 
evidence contains diagnoses of eczema, possible dermatitis 
herpetiformis, warts, and palmar warts, but no diagnoses of 
erythema multiforme.  Moreover, as indicated above, none of 
the currently diagnosed skin conditions have been determined 
to be etiologically related to active service.  

In essence, the evidence of a nexus between the veteran's 
palmar warts/current skin condition and his military service 
is limited to the veteran's own statements.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As a final matter, the Board notes that the veteran has not 
been afforded a VA examination to determine whether his 
palmar warts/current skin condition are related to service.  
In this regard, the Board notes that in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4)(i).  

As noted above, the veteran's service medical records 
indicate a one time occurrence of erythema multiforme, and 
although the etiology of such diagnosis (drug allergy) has 
since been called into question, there is no competent 
evidence suggesting that any current skin condition may be 
related to his military service.  Under these circumstances, 
there is no duty to provide a medical examination or obtain a 
medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for palmar warts, claimed 
as a skin condition, is denied.



____________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


